Citation Nr: 1338279	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  12-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to September 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran was not sent the requisite letter under the Veterans Claims Assistance Act of 2000.  The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Therefore, on remand, the Veteran should be provided proper notice letter in connection with his claims for service connection for bilateral hearing loss and tinnitus.  38 C.F.R. § 3.159(b)(1)(2013).

At the VA audiological consultations in September 2011 and July 2012, audiological assessment results were summarized, but the specific pure tone threshold results and the word recognition scores were not provided.  These specific results should be obtained on remand.
Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter with respect to his claims for service connection for bilateral hearing loss and tinnitus.  The letter should state what evidence is necessary to substantiate his claim.

2.  Obtain puretone audiometric test results from 1000 Hertz to 4000 Hertz and word recognition scores from testings that were conducted by VA on September 14, 2011 and July 16, 2012.  If the results are not available electronically, contact the VA medical facility to obtain the audiometric results.  

[The September 14, 2011 and July 16, 2012 audiology reports summarized the results but did not provide the puretone audiometric test results from 1000 to 4000 Hz nor did they provide the word recognition scores]. 

3.  Obtain any relevant VA medical records dating from July 2012 that have not yet been associated with the claims folder, Virtual VA or VBMS.  

4.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


